Citation Nr: 1447450	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  07-29 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected ganglion cyst, left wrist.

2.  Entitlement to service connection for an acquired psychiatric disability, claimed as an anxiety disorder and panic attacks.

3.  Entitlement to service connection for residuals of a right leg injury.

4.  Entitlement to service connection for residuals of a left wrist injury.

5.   Entitlement to service connection for a cervical neck disability.

6.  Entitlement to service connection for missing front teeth.

7.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for amblyopia and defective vision of the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) in Houston, Texas.

With respect to the Veteran's claims for an anxiety disorder and panic attacks, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claims were adjudicated by the RO as a claim for an anxiety disorder and a separate claim for panic attacks, the Board has recharacterized the issues into one claim for an acquired psychiatric disability.  See Id.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

With respect to the Veteran's claim for an increased rating for his service-connected ganglion cyst, left wrist, the Veteran was last afforded a VA examination in June 2010.  

The Veteran has indicated that his condition has worsened since his last VA examination.  See September 2014 Informal Hearing Presentation.  

As such, the Board finds that the Veteran should be afforded a new VA examination in order to determine the current nature and severity of his service-connected ganglion cyst disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

With respect to all claims on appeal, records in the Veteran's Virtual VA file reflect that the Veteran has been awarded Social Security Administration (SSA) disability benefits.  The evidence of record does not show that VA has ever attempted to obtain the Veteran's disability benefits records from the SSA.  These records may be highly relevant to the Veteran's claims.  Therefore, VA must attempt to obtain these records. While on Remand any additional VA and private treatment records should be associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disabilities.  After securing any necessary authorization from him, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case. 

Regardless of whether the Veteran responds all outstanding VA treatment records (if any) should be obtained.

2.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable.

3.  Following the development above, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected ganglion cyst of the left wrist.  The Veteran's claims file should be provided to the examiner.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination (if any) should be noted in the report of the evaluation.  Any testing deemed necessary should be performed.  Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record 
	
4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



